Citation Nr: 0525537	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to April 
1960.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran presented testimony at a hearing on appeal before 
the undersigned Veterans Law Judge (VLJ) at the RO (Travel 
Board hearing) in May 2005.  A transcript of the testimony 
has been associated with the claims folder.  

Regarding the veteran's claim for an initial evaluation in 
excess of 10 percent for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.   The veteran has Level I hearing acuity in his left ear 
and Level I hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.383, 4.1-4.14, 4.85-4.87,4.85-4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2002 
letter from the AOJ to the appellant that was issued prior to 
the initial AOJ decision.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The March 2002 letter did not address the issue of 
entitlement to an initial compensable rating for bilateral 
hearing loss.  However, it has been determined by VA's Office 
of the General Counsel that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement as to the disability evaluation assigned, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, it was concluded that the RO's 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case.  Id.  Such was done in the 
present case.  Thus, no further notice is required.  See 
Quartuccio, supra.

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides a table for rating purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 
4.86(b).

Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI A. 38 C.F.R. § 4.85(a), (d).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R.§§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the present case, the veteran was granted service 
connection with a noncompensable evaluation for a bilateral 
hearing loss disability in a July 2002 rating decision.  At 
present, the veteran is seeking an initial compensable 
rating.  

The record includes private medical records received in March 
2002.  These records include an audiology examination 
conducted in May 2001.  This examination indicated that the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 15, 5, 20, 35 measured at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The average pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz was 18 decibels in the left 
ear.  His speech discrimination was 92 percent for the left 
ear.  The veteran's pure tone thresholds, in decibels, for 
the right ear were 15, 10, 20, 40 measured at 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 21 decibels 
in the right ear.  His speech discrimination was 92 percent 
for the right ear.  

The record includes a VA medical examination report dated in 
April 2002.  After examining the veteran, the examiner 
indicated that the veteran had mild sensorineural hearing 
loss at 4000 and 8000 Hertz in his right ear, and a mild 
notch at 4000 Hertz in his left ear.   Measurements in 
decibels for each specific frequency were not provided in the 
report. 

The VA examined the veteran again in October 2003.  The 
October 2003 VA examination report shows, the veteran's pure 
tone thresholds, in decibels, for the left ear were 10, 0, 
25, 40 measured at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 Hertz was 18 decibels in the left ear.  His 
speech discrimination was 96 percent for the left ear.  The 
veteran's pure tone thresholds, in decibels, for the right 
ear were 10, 5, 20, 40 measured at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The average pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz was 18 decibels in the right 
ear.  His speech discrimination was 98 percent for the right 
ear.  

The record also includes a December 2003 letter from a 
private physician that addressed the veteran's tinnitus.  
Specifically, the letter indicated that the veteran's 
tinnitus was exacerbated by his job stress. 

Also included in the record is evidence submitted in November 
2003 by the veteran's representative that address the 
veteran's contention that his hearing loss has contributed to 
difficulty in the work environment.  The evidence includes a 
January 2003 fax which contains an offer for a position as a 
Contact Representative, and copies of the veteran's standard 
form 50 (SF-50).  Also included in the evidence is a 
termination letter dated in August 2002 from the veteran's 
supervisor that documents the decision not to offer the 
veteran a permanent position as an Asylum Officer.  The 
letter indicated that the veteran had significant difficulty 
in performing the basic aspects of his position, and that he 
had made significant errors in processing and completing 
asylum cases assigned to him.  Specifically, the letter 
indicated that 30 instances were on record where a case 
needed to be returned for corrections, 8 cases that needed to 
be corrected by a supervisor, and 4 cases that needed to be 
rewritten.  The letter also indicated that although the 
veteran was provided with training, extra assistance and 
closer supervision, he was still struggling to make decisions 
that were factually correct and legally sufficient in a 
timely matter.  The Board also notes that the letter 
concludes with an outline of the avenues by which the veteran 
could contest the action.  One of the options afforded the 
veteran was to raise an allegation that the action was taken 
against him because of a disabling condition.  The record 
does not contain evidence that the veteran pursued the 
aforementioned avenue to contest the action. 

The evidence submitted by the veteran's representative also 
includes an August 2002 letter from the veteran's union 
representative.  This letter indicated that the veteran in 
his former position successfully conducted all the same 
duties of an Asylum Officer and that the veteran, like other 
Asylum Officers, carried a backlog that was within acceptable 
limits. 

The VA examined that veteran again in June 2004.   The 
veteran reported that his tinnitus interferes with his 
ability to focus.  The VA examination report shows, the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 10, 5, 25, 45 measured at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The average pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz was 21 decibels in the left 
ear.  His speech discrimination was 100 percent for the left 
ear.  The veteran's pure tone thresholds, in decibels, for 
the right ear were 10, 5, 15, 45 measured at 1000, 2000, 
3000, and 4000 Hertz, respectively.  The average pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz was 19 decibels 
in the right ear.  His speech discrimination was 96 percent 
for the right ear.  The examiner assessment was that the 
veteran had normal hearing through 3000 Hertz becoming 
moderate thereafter, and that the veteran had non-localized 
tinnitus.  

As previously indicated, the veteran presented testimony 
before the undersigned VLJ on May 26, 2005.  The veteran 
testified that his hearing loss affects his employment.  
Specifically, the veteran indicated that he accepted a 
promotion to be an Asylum Officer and was hired in September 
2001.  The veteran indicated that he was later fired from his 
position as an Asylum Officer in September 2002.  The veteran 
also testified that he later returned to his previous 
employer but was pressured to take a lower paying position.  
The veteran argued that his service-connected bilateral 
hearing loss and his tinnitus caused him not to be retained 
as an Asylum Officer.  The veteran also testified that his 
hearing loss is interfering with his current employment 
because it makes it difficult for him to hear and understand 
instructions.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.
 
Upon a review of the evidence of record, the Board finds that 
the veteran currently has Level I hearing acuity in the left 
ear, and Level I hearing acuity in the right ear.  See 38 
C.F.R. §§ 4.85-4.87, Table VIA.  Therefore, under the 
applicable schedular criteria, a noncompensable evaluation is 
appropriate for the degree of impairment currently 
demonstrated.  See 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100.  Furthermore, none of the other medical evidence 
submitted by the veteran shows the veteran's hearing acuity 
greater than Level I in the left ear or right ear. 

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss 
does not warrant the assignment of a compensable rating.  
Additionally, the Board has considered the application of 38 
C.F.R. 
§ 4.86(b) (2004) [exceptional patterns of hearing 
impairment].  However, the veteran's hearing loss does not 
meet the criteria under that section.  Hence, as the 
competent medical evidence supports the assignment of a 
noncompensable rating for bilateral hearing loss, the 
veteran's claim is denied. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  

In the instant case, however, there has been no showing that 
the veteran's hearing loss alone has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  Although the veteran has submitted 
numerous statements that indicate his hearing loss has 
markedly interfered with his employment, the evidence of 
record does not support his contentions.  Specifically, the 
evidence submitted by the veteran concerning his probationary 
period as an Asylum Officer do not indicate that hearing loss 
was the reason that he could not complete the duties of his 
position.  Rather, they indicated that the veteran could not 
complete the duties of his position because he, "struggled 
with making decisions that are factually correct and legally 
sufficient in a timely manner."  As well, the Board notes 
that the veteran was given the opportunity to contest his 
termination by bringing a complaint that he was terminated 
because of a disability.  As noted above, the veteran did not 
choose this avenue even though he now claims that his hearing 
loss was the cause of his poor performance.  Furthermore, the 
veteran's Union representative contradicted the veteran's 
contentions that his hearing loss made it unable for him to 
perform his duties as an Asylum Officer.  Specifically, the 
veteran's Union representative indicated that in the 
veteran's former position he was able to complete essentially 
the same duties of an Asylum Officer.  If the veteran was 
able to successfully complete the same duties of an Asylum 
Officer with a hearing disability that according to May 2001 
audiological examination is similar to his current level of 
disability, then it stands to reason that his service-
connected disabilities were not the reason why he could not 
perform his new duties as an Asylum Officer.  Finally, the 
Board notes that the most recent evaluation of the veteran's 
hearing loss indicated that he had speech discrimination 
percentages of 100 percent for his left ear and 96 percent 
for his right ear.  The other audiological examinations 
contained in the record also have speech discrimination 
percentages above 90 percent for both ears.  Therefore, 
although the veteran testified that his hearing loss is 
interfering with his current employment because it makes it 
difficult for him to hear and understand instructions, the 
objective medical evidence does not support his contentions. 

Finally, the Board acknowledges the sincerity of the 
veteran's statements concerning his hearing loss.  The 
veteran is certainly competent to provide an account of the 
symptoms that he experiences and has experienced.  Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a lay person, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Therefore, the Board finds that his 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995).   In essence, the Board finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a noncompensible 
rating from the date of his claim.  Therefore, the assignment 
of staged evaluations in this case is not necessary.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


